Citation Nr: 9902470	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-10 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for a chronic skin 
disability to include recurrent cysts and Agent Orange 
exposure residuals.  

4.  Entitlement to service connection for a gastrointestinal 
disability to include a stomach disorder and Agent Orange 
exposure residuals.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1969 and March 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
the veteran had not submitted a well-grounded claim for 
service connection for a back disorder; denied that claim; 
and denied service connection for bilateral hearing loss 
disability, a chronic skin disability to include recurrent 
cysts and herbicide exposure residuals, and a 
gastrointestinal disability to include a stomach disorder, 
reflux, and herbicide exposure residuals.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts on appeal that service connection is 
warranted for a back disorder, bilateral hearing loss 
disability, a chronic skin disability to include Agent Orange 
exposure residuals, and a gastrointestinal disability to 
include Agent Orange exposure residuals.  He contends that he 
was treated for a severe back injury while aboard the U.S.S. 
Buck in approximately 1970.  He advances that he sustained 
bilateral hearing loss disability as the result of being 
stationed in the gun mount aboard the U.S.S. Buck and chronic 
skin and stomach disabilities secondary to his exposure to 
Agent Orange while stationed in or off the coast of Vietnam 
between July 1969 and January 1970.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & 


Supp. 1998), has reviewed and considered all of the evidence 
and material of record in the veteran's claims file.  Based 
on its review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has not submitted well-grounded 
claims of entitlement to service connection for a back 
disorder, bilateral hearing loss disability, a chronic skin 
disability to include recurrent cysts and Agent Orange 
exposure residuals, and a gastrointestinal disability to 
include a stomach disorder, reflux, and Agent Orange exposure 
residuals.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A back disorder was not manifested during active service 
or for many years after service separation.  The record 
contains no competent evidence attributing the veterans 
current lumbar degenerative disc disease to active service.  

3.  Hearing loss disability was not manifested during active 
service or for many years after service separation.  The 
record contains no competent evidence attributing the 
veterans current bilateral high frequency sensorineural 
hearing loss disability to active service.  

4.  The veteran underwent excision of a mole from his 
proximal neck/nape area during active service.  The clinical 
documentation of record does not reflect that the veteran 
currently has any chronic excision residuals.  

5.  A chronic skin disability was not manifested during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veterans current right crural sebaceous cyst to active 
service.  

6.  A gastrointestinal disability was not manifested during 
active service or for many years after service separation.  
The record contains no competent evidence attributing the 
veterans current gastroesophageal reflux disease to active 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic skin 
disability to include recurrent cysts and Agent Orange 
exposure residuals.  38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disability to include a stomach disorder, reflux, and Agent 
Orange exposure residuals.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  Generally, a 
"well-grounded" claim is one which is plausible.  The United 
States Court of Veterans Appeals (Court) has directed that, 
in order for a claim for service connection to be 
well-grounded, there must be (1) competent evidence of a 
current disability; (2) proof as to incurrence or aggravation 
of a disease or injury in service; and (3) competent evidence 
as to a nexus between the inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
When a veterans claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran is seeking service connection for a back 
disorder, bilateral hearing loss disability, a chronic skin 
disability, and a gastrointestinal disability.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each issue.  

Service connection may be granted for disability arising from 
chronic disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss and/or peptic 
(gastric or duodenal) ulcer disease becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established for chloracne or other acneform disease 
consistent with chloracne; Hodgkins disease; multiple 
myeloma; non-Hodgkins lymphoma; acute and sub-acute 
peripheral neuropathy (The term acute and sub-acute 
peripheral neuropathy denotes transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposis sarcoma, or mesothelioma (The term 
soft-tissue sarcoma includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, lipomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, etomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewings sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.) even though there is no record of such 
disease during service if the requirements of 38 C.F.R. 
§ 3.307(a)(6) and (d) are satisfied.  38 U.S.C.A. §§ 1101, 
1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.309(e) 
(1998).  The provisions of 38 C.F.R. § 3.307(a)(6) and (d) 
(1998) provide, in pertinent part, that: 

(a)(6) Diseases associated with exposure 
to certain herbicide agents.  (i)  For 
the purposes of this section, the term 
herbicide agent means a chemical in 
an herbicide used in support of the 
United States and allied military 
operations in the Republic of Vietnam 
during the Vietnam era, specifically: 
2,4-D; 2,4,5- T and its contaminant TCDD; 
cacodylic acid; and picloram.  
  (ii)  The diseases listed at § 3.309(e) 
shall have become manifest to a degree of 
10 percent or more at any time after 
service, except that chloracne or other 
acneform disease consistent with 
chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 
10 percent or more within a year, and 
respiratory cancers within 30 years, 
after the last date on which the veteran 
was exposed to an herbicide agent during 
active military, naval, or air service.  
(iii)  A veteran who, during active 
military, naval, or air service, served 
in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been 
exposed during such service to an 
herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  The last date 
on which such a veteran shall be presumed 
to have been exposed to an herbicide 
agent shall be the last date on which he 
or she served in the Republic of Vietnam 
during the Vietnam era.  Service in the 
Republic of Vietnam includes service in 
the waters offshore and service in other 
locations if the conditions of service 
involved duty or visitation in the 
Republic of Vietnam.

***

(d)	Rebuttal of service incurrence.  
Evidence which may be considered in 
rebuttal of service incurrence of a 
disease listed in § 3.309 will be any 
evidence of a nature usually accepted as 
competent to indicate the time of 
existence or inception of disease, and 
medical judgment will be exercised in 
making determinations relative to the 
effect of intercurrent injury or disease.  
The expression affirmative evidence to 
the contrary will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of all 
evidence of record, support a conclusion 
that the disease was not incurred in 
service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statutes and the VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1998).  See also 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  


I.  Back Disorder

The veterans service medical records make no reference to a 
back disorder.  At his February 1971 physical examination for 
service separation, the veteran was found to exhibit a normal 
spine.  The inservice clinical documentation establishes that 
the veteran served aboard the U.S.S. Buck.  

In his July 1996 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained a back disability in Vietnam.  An August 1996 VA 
treatment record conveys that the veteran complained of back 
pain which radiated down the left leg through the sciatic 
distribution.  The veteran reported that he had experienced 
back pain after falling approximately two weeks prior to the 
examination.  An impression of back pain was advanced.  

At an October 1996 VA examination for compensation purposes, 
the veteran complained of low back pain and stiffness.  The 
VA examiner noted that the veterans claims file had not been 
provided for review.  On examination, the veteran exhibited 
lumbar spine limitation of motion.  Contemporaneous X-ray 
studies of the back revealed findings consistent with mild 
lumbar degenerative disc disease.  At an October 1996 VA 
evaluation for possible toxic chemical exposure, the veteran 
complained of back pain.  An impression of low back syndrome 
was advanced.  
In his March 1997 notice of disagreement, the veteran 
advanced that I know I was treated for a severe back injury 
while on board the U.S.S. Buck (DD761).  The veteran stated 
that residuals of his shipboard back injury continue to 
affect my ability to work.  In his April 1997 substantive 
appeal, the veteran reiterated that he had sustained a 
disability in my back caused by an accident while on board 
ship in the U[nited] S[tates] Navy.  

The Board has reviewed the probative evidence of record 
including the veterans statements on appeal.  A back 
disorder was not shown in service or for many years following 
service separation.  The report of the veterans February 
1971 physical examination for service separation does not 
identify any back abnormalities.  This tends to establish 
that any alleged inservice back injury was acute in nature 
and had resolved.  The first clinical documentation of a 
chronic back disorder is dated in 1996, some twenty-five 
years after service separation.  The veterans August 1996 
episode of radiating low back pain was associated with a 
recent fall.  The clinical record does not contain any 
findings as to the etiology of the veterans current lumbar 
degenerative disc disease.  

The veteran advances on appeal that he sustained a severe 
back injury while aboard the U.S.S. Buck in 1970 and was 
treated by the ships medical personnel.  However, the 
clinical documentation of record belies such an assertion.  
Indeed, the veterans claim is supported solely by the 
accredited representatives statements and his own statements 
on appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representatives, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  
There is no indication that either the accredited 
representative or the veteran is a medical professional.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that a 
back disorder originated during service, the Board concludes 
that the veterans claim for service connection is not 
well-grounded.  The veteran has not asserted that he 
sustained the claimed disorder in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claim.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claim is denied.  


II.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veterans service medical records do not refer to hearing 
loss disability.  At his February 1971 physical examination 
for service separation, the veteran exhibited bilateral 
hearing acuity of 15/15.  The Court has directed that 
auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 
Vet. App. 137, 140 (1992).  

In his July 1996 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
incurred bilateral hearing loss disability as the result of 
being stationed on [the] gun mount [aboard the] U.S.S. 
Buck.  At the October 1996 VA examination for compensation 
purposes, the veteran presented a twenty-five year history of 
hearing loss disability and tinnitus.  He stated that he 
really [did not] know what may have been the cause of his 
hearing loss disability.  The examiner noted that the 
veterans claims file had not been provided for review.  On 
contemporaneous audiological evaluation, the veteran 
exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
60
LEFT
15
20
30
50
55

Speech audiometry revealed speech recognition ability of 96 
in both ears.  The veteran was diagnosed with mild to 
moderate high frequency sensorineural hearing loss 
disability.  A February 1997 VA audiological evaluation 
confirmed the diagnosis.  

The Board has conducted a careful longitudinal review of the 
record.  Bilateral hearing loss disability was not shown 
during active service or for many years following service 
separation.  The first clinical evidence of the claimed 
disability is contained in the October 1996 VA audiological 
evaluation.  The record contains no objective evidence as to 
the etiology of the veterans current bilateral high 
frequency sensorineural hearing loss disability.  The veteran 
advances that he was exposed to noise during service.  Based 
on his naval service, the Board accepts the veterans claim 
of inservice noise exposure.  However, no medical 
professional has attributed the veterans current bilateral 
hearing loss disability to inservice noise exposure or 
otherwise to active service.  Indeed, the veterans claim is 
supported solely by the accredited representatives and his 
own statements on appeal.  Such lay statements do not 
constitute competent evidence to render the veterans claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Accordingly, the instant claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


III.  Skin Disorder 

A March 1970 naval dermatological treatment record notes that 
the veteran had a solitary mole removed from his posterior 
neck/nape area with liquid nitrogen.  At his February 1971 
physical examination for service separation, the veterans 
skin was found to be normal.  The veterans March 1971 Armed 
Forces of the United States Report of Transfer or Discharge 
(DD Form 214N) reflects that he was awarded the Vietnam 
Service Medal with one Bronze Star.  

In his July 1996 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
incurred a skin condition due to exposure to Agent 
Orange.  At the October 1996 VA examination for 
compensation purposes, the veteran complained of a recurrent 
inflamed cyst on the right crural area.  He reported that he 
had been in the Republic of Vietnam in 1969 and 1970.  The 
veteran was unsure whether he had been exposed to Agent 
Orange while in Vietnam.  The examiner noted that the 
veterans claims file had not been provided for review.  On 
examination, the veteran exhibited a pointing sebaceous 
cyst on the right crural area and no other dermatological 
abnormalities.  The veteran was diagnosed with a right crural 
area sebaceous cyst.  The VA physician commented that this 
man does not have chloracne.  

At the October 1996 VA evaluation for possible toxic chemical 
exposure, the veteran reported that he had performed sea duty 
aboard the U.S.S. Buck off the coast of the Republic of 
Vietnam between July 1969 and October 1970.  He indicated 
that he had eaten food and drunk water which could have been 
contaminated by herbicides; was probably exposed to 
herbicides other than Agent Orange; and was unsure whether he 
had handled or sprayed Agent Orange or had been in areas 
recently sprayed with Agent Orange.  An impression of a right 
crural area sebaceous cyst was advanced.  The VA examiner 
stated that chloracne was not found.  In his April 1997 
substantive appeal, the veteran advanced that he understood 
VARO rulings on Agent Orange disabilities.  

The Board observes that the veteran had a mole removed from 
his posterior neck/nape area in March 1970.  Subsequent naval 
treatment records make no reference to the mole or chronic 
excision residuals.  The report of the veterans February 
1971 physical examination for service separation relates that 
his skin was normal.  Such findings tend to establish that 
the veteran's inservice mole excision resolved without 
chronic residuals.  

The first post-service clinical documentation of a skin 
disability is contained in the reports of the October 1996 VA 
examination for compensation purposes and the October 1996 VA 
evaluation for possible toxic chemical exposure.  The reports 
indicate that the veteran had a right crural sebaceous cyst.  
There is no competent medical evidence establishing an 
etiological relationship between the cyst and his period of 
active service.  Indeed, the veterans claim is supported 
solely by the accredited representatives and his own 
statements on appeal.  Such lay statements do not constitute 
competent evidence to render the veterans claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  
As the veteran served with the Navy in or off the coast of 
the Republic of Vietnam, the Board acknowledges his probable 
exposure to Agent Orange and/or other herbicides.  However, 
there is no competent evidence establishing the onset of a 
chronic skin disability as a result of such exposure.  In the 
absence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Accordingly, the instant claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


IV.  Gastrointestinal Disorder

The veterans service medical records do not refer to a 
gastrointestinal disorder.  At his February 1971 physical 
examination for service separation, the veteran exhibited a 
normal abdomen and viscera.  

In his July 1996 Veterans Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
incurred a stomach problem due to exposure.  A November 
1993 VA treatment record notes that the veteran complained of 
feeling badly and reported a twenty pound weight loss over 
the preceding three months.  Treating VA medical personnel 
observed that there was no clear etiology for the veterans 
weight loss.  A July 1996 VA treatment record shows that the 
veteran complained of chronic stomach pain, nausea, vomiting, 
and diarrhea associated with eating.  An impression of 
[ruleout] malabsorption was advanced.  VA clinical 
documentation dated in August 1996 relates that the veteran 
complained of epigastric pain associated with eating; tarry 
stools of two months duration; and a reduced appetite and 
loss of weight over the preceding six to twelve months.  An 
impression of probable ulcer disease was advanced.  

At the October 1996 VA examination for compensation purposes, 
the veteran complained of peptic ulcer disease and a loss of 
weight associate with digestive difficulties.  The examiner 
noted that the veterans claims file had not been provided 
for review.  A contemporaneous upper gastrointestinal series 
revealed findings consistent with gastroesophageal reflux.  
No other abnormalities were noted.  The veteran was diagnosed 
with duodenal ulcer disease, presently under treatment, 
with mild subjective complaints.  

At the October 1996 VA evaluation for possible toxic chemical 
exposure evaluation, the veteran complained of a stomach 
ulcer.  An impression of peptic ulcer disease under 
treatment was advanced.  A November 1996 VA treatment 
record states that an upper gastrointestinal series revealed 
findings consistent with gastroesophageal reflux disease.  A 
December 1996 VA treatment record conveys that the veteran 
was diagnosed with gastroesophageal reflux disorder.  The 
date of onset of the disorder was noted to be 1996.  In his 
April 1997 substantive appeal, the veteran advanced that he 
understood VARO rulings on Agent Orange disabilities.  

A gastrointestinal disability was not shown in service or for 
many years following service separation.  The report of the 
veterans February 1971 physical examination for service 
separation does not reflect any gastrointestinal 
abnormalities.  The first clinical documentation of a chronic 
gastrointestinal disorder is dated in 1996, some twenty-five 
years after service separation.  The clinical record does not 
contain any findings as to the etiology of the veterans 
current gastroesophageal reflux disease.  

As the veteran served with the Navy in or off the coast of 
the Republic of Vietnam, the Board acknowledges his probable 
exposure to Agent Orange and/or other herbicides.  However, 
there is no competent evidence establishing the onset of a 
chronic gastrointestinal disability as a result of such 
exposure.  In the absence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran has not asserted that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Accordingly, the instant claim is denied.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

Service connection for a back disorder is denied.  Service 
connection for bilateral hearing loss disability is denied.  
Service connection for a chronic skin disability to include 
recurrent cysts and Agent Orange exposure residuals is 
denied.  Service 


connection for a gastrointestinal disability to include a 
stomach disorder, reflux, and Agent Orange exposure residuals 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
